Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 14 September 2022. Claims 1, 5-7, 9, 15, 18, 20-21, 23, and 29 were amended. Claims 1-29 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-10 and 12-29 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
determine a type of a medical device that is to be imaged,
extract medical data from the at least one image
transmit at least some of the extracted medical data to the clinician computer as a keyboard input to the clinician computer.
Therefore, the claim as a whole is directed to “data collection and entry”, which is an abstract method of organizing human activity. “Data collection and entry” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claims effectively recite instructions that can be given to a person to collect and enter data into a computer

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s):
a camera configured to record images; 
a memory storing the recorded images; 
a display interface for displaying the images; and 
a processor configured to execute machine-readable instructions, which when executed, cause the processor to: 
use the determined type of the medical device to determine whether a message is to be displayed, and if so, display a navigation message via the display interface prompting an operator to navigate to a specified window that is displayed by a screen of the medical device,
instruct the camera to record at least one of the images, 
extract data from the image using an optical character recognition routine,
establish a connection with the clinician computer such that the portable device is recognized by the clinician computer as a keyboard.
These additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 is ineligible.

Dependent claims 9 and 13-18 merely further limit the abstract idea of claim 1 as discussed above and are thereby considered to be ineligible.
Dependent claims 2-8 and 10-12 further recite additional elements that merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), similar to the additional elements recited in claim 1. These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claims 2-8 and 10-12 are ineligible.
Claims 20-29 are parallel in nature to claims 1-19. Accordingly claims 20-29 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 16-27, and 29 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Neff (U.S. 2018/0040123), hereinafter “Neff”, in view of Hill et al. (U.S. 2011/0010257), hereinafter “Hill,” and Petrucelli et al. (U.S. 2016/0299001), hereinafter “Petrucelli.” 

Regarding Claim 1, Neff discloses a portable device for transmitting medical data to a clinician computer, the portable apparatus comprising: 
a camera configured to record images (See Neff Fig. 1 and [0013]-[0014] system includes a camera.); 
a memory storing the recorded images (See Neff Fig. 1 and [0013]-[0014] system includes memory.); 
a display interface for displaying the images (See Neff Fig. 1 and [0013]-[0014].); and 
a processor configured to execute machine-readable instructions, which when executed (See Neff Fig. 1 and [0013]-[0014] system includes a display.), cause the processor to: 
(i) determine a type of a medical device that is to be imaged (See Neff [0023]-[0024] the system looks for device identification data, like labels of “ProCare 400” and “GE” to determine the type of medical device that is being captured.),
(iii) instruct the camera to record at least one of the images (See Neff Fig. 4, [0014], and [0016] user initiates execution of an image capture executable application.)), 
(iv) extract medical data from the at least one image using an optical character recognition routine (See Neff [0017] the system recognizes patient monitoring device data using image recognition and OCR.), 
(v) establish a connection with the clinician computer … (See Neff [0014] the mobile device sends the captures data to the server. To do this, a connection must be stablished.), and 
(vi) transmit at least some of the extracted medical data to the clinician computer … (See Neff [0014] the mobile device sends the captures data to the server.).
Neff does not disclose: 
(ii) use the determined type of the medical device to determine whether a message is to be displayed, and if so, display a navigation message via the display interface prompting an operator to navigate to a specified window that is displayed by a screen of the medical device,
establish a connection with the clinician computer such that the portable device is recognized by the clinician computer as a keyboard;
transmit at least some of the extracted medical data to the clinician computer as a keyboard input to the clinician computer.
Hill teaches:
(ii) use the determined type of the medical device to determine whether a message is to be displayed, and if so, display a navigation message via the display interface prompting an operator to navigate to a specified window that is displayed by a screen of the medical device (See Hill [0127] the system can include hyperlinks, hotkeys, or shortcuts to facilitate easy navigation and traversal of menu screens. These can be displayed in following an alarm, alert, or notification as a logical sequence to address or take action to the indicated state. Therefore, the system can display navigation messages in the form of hyperlink notifications that direct the user to a specific screen of the medical device.”). This teaching of Hill, together with the Neff reference teaching the identification of the medical device, teach this element.),
The system of Hill is applicable to the disclosure of Neff as they both share characteristics and capabilities, namely, they are directed to operating medical devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neff to include navigation prompts as taught by Hill. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Neff in order to facilitate easy navigation and traversal of menu screens (see Hill [0127]).
Petrucelli teaches:
establish a connection with the clinician computer such that the portable device is recognized by the clinician computer as a keyboard (See Petrucelli [0021] The other processing device receives the processed information as input in HID format, in a manner similar to receiving input from a keyboard or other human interface device.);
transmit at least some of the extracted medical data to the clinician computer as a keyboard input to the clinician computer (See Petrucelli [0021] The other processing device receives the processed information as input in HID format, in a manner similar to receiving input from a keyboard or other human interface device.).
The system of Petrucelli is applicable to the disclosure of Neff as they both share characteristics and capabilities, namely, they are directed to gathering medical parameter data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neff to include keyboard input functionality and navigation prompts as taught by Petrucelli. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Neff in order to avoid the inconvenience and demands to the attention of a user that comes from manual data entry (see Petrucelli [0005]).

Regarding claim 2, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff does not further disclose a device, wherein:
the connection includes at least one of a Bluetooth® connection or a Zigbee® connection.
Petrucelli teaches:
the connection includes at least one of a Bluetooth® connection or a Zigbee® connection (See Petrucelli [0003] system can be implemented using Bluetooth protocols.).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of a Bluetooth connection as taught by Petrucelli for the unspecified connection in Neff. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 3, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff does not further disclose a device, wherein:
the processor is configured to specify itself as being of at least one of (i) a universal serial bus ("USB") human interface device ("HID") class or (ii) a Bluetooth® HID profile to the clinician computer such that the portable device is recognized as the keyboard input by the clinician computer.
Petrucelli teaches:
the processor is configured to specify itself as being of at least one of (i) a universal serial bus ("USB") human interface device ("HID") class or (ii) a Bluetooth® HID profile to the clinician computer such that the portable device is recognized as the keyboard input by the clinician computer (See Petrucelli [0031] the system uses HID drivers.).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 4, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff does not further disclose a device, wherein:
the processor is configured to transmit at least one device driver file including USB HID class information or Bluetooth® HID information to the clinician computer to establish the connection.
Petrucelli teaches:
the processor is configured to transmit at least one device driver file including USB HID class information or Bluetooth® HID information to the clinician computer to establish the connection. (See Petrucelli [0031] the system uses HID drivers.).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 5, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff does not further disclose a device, wherein:
the processor is configured to establish the connection with the clinician computer by causing the clinician computer to operate a device driver for communication with the processor.
Petrucelli teaches:
the processor is configured to establish the connection with the clinician computer by causing the clinician computer to operate a device driver for communication with the processor. (See Petrucelli [0031] the system uses HID drivers.).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 6, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff further discloses a device, wherein:
the processor is configured to: before (i), display a camera message via the display interface prompting the operator to use the camera to record a medical device image (See Neff Fig. 4, [0014], and [0016] system includes a prompt to launch camera for “Vital Signs Entry.” This includes capturing the device type, so it meets the broadest reasonable interpretation of this claim element.); 
extract medical device data from the medical device image using the optical character recognition routine (See Neff [0023]-[0024] the system looks for device identification data, like labels of “ProCare 400” and “GE.”); and
determine, as part of the extracted medical device data, the type of a medical device from the medical device image (See Neff [0023]-[0024] type of medical device is determined as part of extracting the patient parameters from the display.).

Regarding claim 7, Neff in view of Hill and Petrucelli discloses the device of claim 6 as discussed above. Neff further discloses a device, wherein:
the processor is configured to enable the operator to select a portion of the extracted medical data for transmission to the clinician computer based on the determined type of the medical device (See Neff Fig. 6 and [0021]-[0022] the system allows fir the operator to select data capture, edit data capture, or retake the image before sending the data to the Health Information System. This meets the broadest reasonable interpretation of selecting a “portion of the extracted medical data” for transmission.).

Regarding claim 8, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff further discloses a device, wherein:
the memory stores at least one data template for processing the at least one image, the data template configured to organize the extracted medical data (See Neff [0023] the system stores predetermined template images of the medical devices to aid in extracting the medical data.).

Regarding claim 9, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff further discloses a device, wherein:
the processor is configured to cause the display interface to display a camera message that prompts the operator to use the camera to record, in the at least one image, an identifier of a medical device, the identifier including at least one of a quick-response ("QR") code, a barcode, a serial number, or a hardware number located on a housing of the medical device or the screen of the medical device (See Neff [0023] the patient monitoring device may also be recognized by an identification tag (a model name, or manufacturer name) on the device. [0016] and Fig. 4 show a prompt on the mobile device for capturing an image.).

Regarding claim 10, Neff in view of Hill and Petrucelli discloses the device of claim 9 as discussed above. Neff further discloses a device, wherein:
the processor analyzes the identifier by at least one of decoding a pattern within the recorded image or performing optical character recognition on the identifier image (See Neff [0023] the patient monitoring device may also be recognized by an identification tag (a model name, or manufacturer name) on the device.).

Regarding claim 11, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff further discloses a device, wherein:
the processor is configured to enable the extracted medical data from the at least one image to be transmitted as a keyboard input to the clinician computer by selecting, via the display interface, at least a portion of the extracted medical data for transmission (See Neff Fig. 6 and [0021]-[0022] the system allows for the operator to select data capture, edit data capture, or retake the image before sending the data to the Health Information System. This meets the broadest reasonable interpretation of selecting a “portion of the extracted medical data” for transmission.).

Regarding claim 12, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff further discloses a device, wherein:
the processor is configured to display a verification message via the display interface prompting the operator to confirm that the extracted medical data matches data in the at least one image (See Neff Fig. 6 and [0021]-[0022] system includes a “Confirm” button for verifying the data matches.).

Regarding claim 16, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff further discloses a device, wherein:
the at least one image is of a medical device parameter setting, a medical device reading, or a patient reading, the extracted medical data being medical device parameter setting data, medical device reading data, or patient reading data (See Neff Fig. 6 and [0014] extracted data can include patient parameter data.),
and wherein the processor is configured to transmit the medical device parameter setting data, the medical device reading data, or the patient reading data to the clinician computer as a keyboard input (See Neff [0014] the mobile device sends the captures data to the server.).

Regarding claim 17, Neff in view of Hill and Petrucelli discloses the device of claim 16 as discussed above. Neff further discloses a device, wherein:
the medical device parameter setting, the medical device reading, or the patient reading is recorded from a medical device including at least a renal failure therapy machine, an infusion pump, an oxygen sensor, a respiratory monitor, a glucose meter, a blood pressure monitor, an electrocardiography ("ECG") monitor, a weight scale, or a heart rate monitor (See Neff Figs. 3, 5, and 6 and [0014] patient monitor includes at least a blood pressure monitor.).

Regarding claim 18, Neff in view of Hill and Petrucelli discloses the device of claim 16 as discussed above. Neff further discloses a device, wherein:
the processor is further configured to prompt an operator to record the at least one image of the medical device parameter setting, the medical device reading, or the patient reading (See Neff Fig. 6 the user interface includes a button element (615) for sending the captured data to the server.).

Regarding claim 19, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff further discloses a device, wherein:
the processor is further configured to assign a patient identifier to the extracted medical data, and wherein the patient identifier includes at least one of a quick-response ("QR") code, a text string, a barcode, a name, or a patient identifier located on a patient wristband (See Neff [0013] and [0016] the system can use a barcode reader to identify a patient, using a wristband on the patient.).

Regarding claim 20, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Claim 20 recites an application that performs a method substantially similar to the method performed by the device of claim 1. Therefore, claim 20 is rejected based on the same analysis.
	
Regarding claim 21, Neff in view of Hill and Petrucelli discloses the application of claim 20 as discussed above. Neff further discloses an application, which includes additional machine-readable instructions, which when executed, cause the application to:
operate with the processor to display a message via the display interface of the portable device prompting the operator to record the at least one image (See Neff Fig. 4, [0014], and [0016] system includes a screen and prompt for launching the camera to capture images.).

Regarding claim 22, Neff in view of Hill and Petrucelli discloses the application of claim 20 as discussed above. Neff further discloses an application, which includes additional machine-readable instructions, which when executed, cause the application to:
receive a selection, via the display interface of the portable device, indicative of a portion of the extracted medical data; and transmit the selected portion of the extracted medical data to the clinician computer as a keyboard input to the clinician computer (See Neff Fig. 6 and [0021]-[0022] the system allows fir the operator to select data capture, edit data capture, or retake the image before sending the data to the Health Information System.).

Regarding claim 23, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Claim 23 recites a method that is substantially similar to the method performed by the device of claim 1. Therefore, claim 23 is rejected based on the same analysis.

Regarding claim 24, Neff in view of Hill and Petrucelli discloses the method of claim 23 as discussed above. Neff does not further disclose a method, wherein:
establishing the connection with the clinician computer includes causing the portable device to emulate a keyboard with respect to a serial interface of the clinician computer.
Petrucelli teaches:
establishing the connection with the clinician computer includes causing the portable device to emulate a keyboard with respect to a serial interface of the clinician computer (See Petrucelli [0021] The other processing device receives the processed information as input in HID format, in a manner similar to receiving input from a keyboard or other human interface device.).
The system of Petrucelli is applicable to the disclosure of Neff as they both share characteristics and capabilities, namely, they are directed to gathering medical parameter data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neff to include keyboard input functionality and navigation prompts as taught by Petrucelli. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Neff in order to avoid the inconvenience and demands to the attention of a user that comes from manual data entry (see Petrucelli [0005]).

Regarding claim 25, Neff in view of Hill and Petrucelli discloses the method of claim 23 as discussed above. Neff further discloses a method, comprising:
extracting, via the application, the extracted medical data using a data template that organizes the at least one image (See Neff Fig. 6 and [0023] system includes templates of stored patient monitors.); and 
transmitting, using the application operating on the portable device, the extracted medical data to the clinician computer as a keyboard input to the clinician computer (See Neff [0014] the mobile device sends the captures data to the server.).

Regarding claim 26, Neff in view of Hill and Petrucelli discloses the method of claim 23 as discussed above. Neff further discloses a method, comprising:
the data template is recorded by a camera on the portable device of a screen of the clinician computer (See Neff Fig. 6 and [0023] the system includes templates of monitoring devices. The particular template used is determined when the image is captures.).

Regarding claim 27, Neff in view of Hill and Petrucelli discloses the method of claim 23 as discussed above. Neff further discloses a method, comprising:
receiving a selection from the display interface indicative of (i) one of the at least one images, or (ii) a portion of the extracted medical data from the at least one image (See Neff Fig. 6 and [0021]-[0022] system includes a display of the captures and extracted medical data, for editing or confirmation. The display also includes the captured image (element 605 on Fig. 6).); and 
transmitting (i) the extracted medical data from the selected image, or (ii) the selected portion of the extracted medical data to the clinician computer as a keyboard input to the clinician computer (See Neff [0014] the mobile device sends the captures data to the server.).

Regarding claim 29, Neff in view of Hill and Petrucelli discloses the method of claim 23 as discussed above. Neff further discloses a method, comprising:
displaying a message prompting an operator to use the camera of the portable device to record the at least one image (See Neff Fig. 4, [0014], and [0016] system includes a screen and prompt for launching the camera to capture images.).


Claims 13-15 and 28 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Neff (U.S. 2018/0040123), hereinafter “Neff,” and Hill et al. (U.S. 2011/0010257), hereinafter “Hill,” and Petrucelli et al. (U.S. 2018/0040123), hereinafter “Petrucelli,” and further in view of Miller et al. (U.S. 2017/0220769), hereinafter “Miller.”	

Regarding claim 13, Neff in view of Hill and Petrucelli discloses the device of claim 1 as discussed above. Neff further discloses a device, wherein:
wherein the processor is configured to transmit the consumable data to the clinician computer as a keyboard input (See Neff [0014] the mobile device sends the captures data to the server.).
Neff does not disclose: 
the at least one image is of a consumable item, the extracted medical data being consumable data.
Miller teaches:
the at least one image is of a consumable item, the extracted medical data being consumable data (See Miller [0269] camera can be used to capture image of consumables.).
The system of Miller is applicable to the disclosure of Neff as they both share characteristics and capabilities, namely, they are directed to collecting patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neff to include sound guidance as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Neff in order to verify that consumables are correct according to prescription (see Miller [0270]).

Regarding claim 14, Neff in view of Hill and Petrucelli and Miller discloses the device of claim 13 as discussed above. Neff does not further disclose a device, wherein: 
the consumable data includes data concerning at least one of a filter, a blood line set, a dialysis fluid concentrate container, a blood anticoagulant container, a medication container, a peritoneal dialysis cassette, a sorbent cartridge, or a drug infusion line set.
Miller teaches:
the consumable data includes data concerning at least one of a filter, a blood line set, a dialysis fluid concentrate container, a blood anticoagulant container, a medication container, a peritoneal dialysis cassette, a sorbent cartridge, or a drug infusion line set (See Miller [0269] captured data includes medication type and concentration.).
The system of Miller is applicable to the disclosure of Neff as they both share characteristics and capabilities, namely, they are directed to collecting patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neff to include sound guidance as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Neff in order to verify that consumables are correct according to prescription (see Miller [0270]).

Regarding claim 15, Neff in view of Hill and Petrucelli and Miller discloses the device of claim 13 as discussed above. Neff further discloses a device, wherein:
the processor is further configured to prompt an operator to record the at least one image of the consumable item (See Neff Fig. 4, [0014], and [0016] system includes a screen and prompt for launching the camera to capture images.).

Regarding claim 28, Neff in view of Hill and Petrucelli discloses the method of claim 23 as discussed above. Neff further discloses a method, comprising:
receiving, using the application operating on the portable device, a validation indication that the announced extracted medical data is to be transmitted as the keyboard input (See Neff Fig. 6 and [0021]-[0022] system includes a confirmation button.).
Neff does not disclose: 
causing, using the application operating on the portable device, a speaker of the portable device to provide an announcement of at least a portion of the extracted medical data from the selected image.
Miller teaches:
causing, using the application operating on the portable device, a speaker of the portable device to provide an announcement of at least a portion of the extracted medical data from the selected image (See Miller [0309] this system includes sound guidance for operation of the system.).
The system of Miller is applicable to the disclosure of Neff as they both share characteristics and capabilities, namely, they are directed to collecting patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Neff to include sound guidance as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Neff in order to provide voice guidance for aid in using the system (see Miller [0309]).


Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive. Applicant argues that there are elements in the claims that amount to significantly more than the judicial exception under Step 2B (see Applicant Remarks pages 10-11.) this is not persuasive because the claims only include additional elements that amount to including instructions to implement the abstract idea. This type of additional element is not enough to integrate the abstract idea into a practical application (see MPEP 2106.05(f)). Applicant appears to be arguing that the use of this functionality specifically in the field of medical documentation changes the fact that these elements are general purpose computer functions and hardware. This does not change the analysis, and the claims are directed to ineligible subject matter because they do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two, or amount to significantly more than the judicial exception under Step 2B.

Applicant’s arguments filed 14 September 2022, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited Hill reference.
	
	
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gassman et al. (U.S. 2019/0392929) disclose a system for using a camera to collect data to be used in medical forms. Similarly, Wang et al. (U.S. 2015/0182114) discloses a system for using the camera on a smart phone to collect patient data for entry into medical forms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Jonathan Ng/Primary Examiner, Art Unit 3619